Title: From George Washington to Samuel Huntington, 18 April 1781
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Head Quarters New Windsor 18th-19 April 1781
                        
                        Our present prospects of supplies in the Article of Bread are peculiarly bad. From all the information I can
                            collect, the whole quantity of Flour we shall be able to command in the States of Jersey and New York will not carrry us
                            beyond the beginning of the next Month. These States having been for some time past the immediate Theatre of the War, are
                            so full of Certificates, and coersion both legislative and military have been so frequently employed, that the people have
                            not only lost all confidence in public credit, but are extremely impatient under any exertions of authority to force their
                            property from them. This is particularly the case in the State of New York, where the dissatisfactions have lately worn a
                            serious and embarrassing aspect.
                        The States to the southward of Pennsylvania, except Delaware, must almost wholly apply their resources to the
                            support of the southern Army, where a greater force on our part is and must be collecting, in some degree to keep measure
                            with the force the enemy are transferring to that quarter.
                        Under these circumstances, it is on Pennsylvania we must chiefly depend for supplying the wants of this army
                            in the article of Bread. I am sorry to be obliged to add, that, according to the Commissary’s reports, we have hitherto
                            received only a small proportion of her quota, and our future expectations, so far as may be concluded from the provision
                            already made, are but slender. I pretend not to judge of the ability of this State to contribute to our support, but of
                            this I am certain, that unless she can furnish more ample supplies hereafter than she has done for sometime past, the
                            subsistence of this Army will be impracticable.
                        I thought it my duty to make this representation to Congress, that apprised of our prospects, they may take
                            such steps as appear to them eligible to prevent our experiencing the distress with which we are threatened. I have the
                            honor to be with the highest Respect Yr Excellency’s Most obt Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have since writing the forgoing, heard of between six and seven hundred Barrels of Flour more
                                being upon the communication between this and Pennsylvania—These will be equal to about 15 days supply.
                        
                        
                            Go: W——n
                        
                        
                            19th I enclose the Copy of a letter this moment recd from Brigadier General Clinton, which, as far as
                                it relates to the want of provision, is similar to what I daily receive from other quarters. If any accident happens
                                to Fort schuyler, it will proceed from want of provision not of Men—For as General Clinton remarks, the Levies for the
                                State Regiments cannot be drawn together for want of subsistence.
                        

                    